DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over TSAI et al. (US 2020/0106645).
With regard claim 1, TSAI et al. discloses method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station (BS), physical downlink shared channel (PDSCH) configuration information including a list of transmission configuration indicator (TCI) states (Fig.9 step 910 and para.65 and 70, where the downlink transmission is a physical downlink shared channel (PDSCH) transmission, and the TCI field is carried in a downlink control information (DCI) that schedules the PDSCH.);
identifying whether the PDSCH MAC CE is a MAC CE capable of indicating two or more TCI states for one TCI codepoint (Fig.9 step 930 and para.67, where the process 900 receives a codepoint of the TCI field that is associated with a first TCI state in the first subset of the configured TCI states and a second TCI state in the second subset of the configured TCI states);
receiving, from the BS, downlink control information (DCI) including information indicating a TCI codepoint (para.70, where the downlink transmission is a physical downlink shared channel (PDSCH) transmission, and the TCI field is carried in a downlink control information (DCI) that schedules the PDSCH); and
TSAI et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching receiving, from the BS, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states, the PDSCH MAC CE being associated with a logical channel identifier (LCID) value; and receiving, from the BS, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint.
	However, Tsai et al. teaches receiving, from the BS, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states (Fig.4 elements MAC-CE 401 and H 402 and para.49 and 52, where the activation command received in step S902 can be a MAC-CE that is carried in a PDSCH (Fig.3 element 300 and para.49) and the MAC-CE 401 included in the MAC PDU 400 has a subheader 402 that includes a LCID 403 (Fig.4).  Based on the table 410, if a value of the LCID 403 is 53, it means the MAC-CE 401 is a TCI state activation/deactivation command for UE-specific PDSCH.), the PDSCH MAC CE being associated with a logical channel identifier (LCID) value (Fig.4 elements 401 and 403 and para.52, where each of the MAC-CEs and MAC SDUs has a respective subheader including a LCID field. The LCID field identifies a logical channel instance of the corresponding MAC SDU or a type of the corresponding MAC-CE or padding as described in a table 410 of LCID value); and 
	receiving, from the BS, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint (para.50, where For a PDSCH reception, the UE 120 can receive one of the codepoints of a TCI field in a DCI scheduling the PDSCH to trigger a corresponding TCI state configuration and obtain a QCL assumption indicated in the TCI state configuration.  For example, in a TCI field in a DCI scheduling a PDSCH, codepoint 1 is received.) in order to determine that the scheduled PDSCH transmission are QCLed with the RS (para.50).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include receiving, from the BS, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states, the PDSCH MAC CE being associated with a logical channel identifier (LCID) value; and receiving, from the BS, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint as taught by Tsai et al. (Figs.3-5 and para.49-55) into process 900 of Fig.9 so as to determine that the scheduled PDSCH transmission are QCLed with the RS.
With regard claim 2, the modified circuit of TSAI et al. further teaches wherein identifying whether the PDSCH MAC CE is the MAC CE capable of indicating two or more TCI states for one TCI codepoint based on a logical channel identifier (LCID) value of the PDSCH MAC CE (Fig.4 elements 401 and 403 and para.52, where each of the MAC-CEs and MAC SDUs has a respective subheader including a LCID field. The LCID field identifies a logical channel instance of the corresponding MAC SDU or a type of the corresponding MAC-CE or padding as described in a table 410 of LCID value).
With regard claim 3, the modified circuit of TSAI et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the information indicating activation of the at least one TCI state comprises: an identifier of a first TCI state mapped to a first TCI codepoint; and an indicator indicating whether an identifier of a second TCI state mapped to the first TCI codepoint is present.
However, Tsai further teaches wherein the information indicating activation of the at least one TCI state comprises:
an identifier of a first TCI state mapped to a first TCI codepoint (Fig.6 element 601 and para.56, where the UE 120 receives a codepoint that maps a first TCI state in the association 601 and a second TCI state in the association 602); and an indicator indicating whether an identifier of a second TCI state mapped to the first TCI codepoint is present (Fig.6 elements 601 and 602 and para.56, where if codepoint 1 is received, the first TCI state applied to the first DMRS port group is #8 and the second TCI state applied to the second DMRS port group is #27) in order to activate the two DMRS port groups at a same time (para.56).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the information indicating activation of the at least one TCI state comprises: an identifier of a first TCI state mapped to a first TCI codepoint; and an indicator indicating whether an identifier of a second TCI state mapped to the first TCI codepoint is present as taught by Tsai et al. (Fig.6 and para.56-58) into the process 900 of Fig.9 so as to activate the two DMRS port groups at a same time.
With regard claim 4, the modified circuit of TSAI et al. further teaches wherein the information indicating the activation of the at least one TCI state further comprises the identifier of the second TCI state in case that a value of the indicator is 1 (Fig.6 elements 601 and 602 and para.56, where if codepoint 1 (represent the value of the indicator = 1) is received, the first TCI state applied to the first DMRS port group is #8 and the second TCI state applied to the second DMRS port group is #27).
With regard claim 6, the modified circuit of TSAI et al. further teaches the information indicating the activation of the at least one TCI state comprises TCI state identifiers for up to eight TCI codepoints (Fig.6 element 601, where the codepoint of TCI field is 8), and one or two TCI states are mapped to each of the TCI codepoints (Fig.9 step 930 and para.67, where the process 900 receives a codepoint of the TCI field that is associated with a first TCI state in the first subset of the configured TCI states and a second TCI state in the second subset of the configured TCI states).
With regard claim 7, TSAI et al. discloses a method performed by a base station (BS) in a wireless communication system, the method comprising:
transmitting, to a user equipment (UE), physical downlink shared channel (PDSCH) configuration information including a list of transmission configuration indicator (TCI) states (Fig.9 step 910 and para.65 and 70, where the downlink transmission is a physical downlink shared channel (PDSCH) transmission, and the TCI field is carried in a downlink control information (DCI) that schedules the PDSCH.);
the MAC CE being capable of indicating two or more TCI states for one TCI codepoint (Fig.9 step 930 and para.67, where the process 900 receives a codepoint of the TCI field that is associated with a first TCI state in the first subset of the configured TCI states and a second TCI state in the second subset of the configured TCI states); and
transmitting, to the UE, downlink control information (DCI) including information indicating a TCI codepoint (para.70, where the downlink transmission is a physical downlink shared channel (PDSCH) transmission, and the TCI field is carried in a downlink control information (DCI) that schedules the PDSCH). 
Tsai et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching transmitting, to the UE, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states, the PDSCH MAC CE being associated with a logical channel identifier (LCID) value; and transmitting, to the UE, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint.
However, Tsai et al. teaches transmitting, to the UE, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states (Fig.4 elements MAC-CE 401 and H 402 and para.49 and 52, where the activation command received in step S902 can be a MAC-CE that is carried in a PDSCH (Fig.3 element 300 and para.49) and the MAC-CE 401 included in the MAC PDU 400 has a subheader 402 that includes a LCID 403 (Fig.4).  Based on the table 410, if a value of the LCID 403 is 53, it means the MAC-CE 401 is a TCI state activation/deactivation command for UE-specific PDSCH.), the PDSCH MAC CE being associated with a logical channel identifier (LCID) value (Fig.4 elements 401 and 403 and para.52, where each of the MAC-CEs and MAC SDUs has a respective subheader including a LCID field. The LCID field identifies a logical channel instance of the corresponding MAC SDU or a type of the corresponding MAC-CE or padding as described in a table 410 of LCID value); and 
transmitting, to the UE, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint (para.50, where For a PDSCH reception, the UE 120 can receive one of the codepoints of a TCI field in a DCI scheduling the PDSCH to trigger a corresponding TCI state configuration and obtain a QCL assumption indicated in the TCI state configuration.  For example, in a TCI field in a DCI scheduling a PDSCH, codepoint 1 is received.) in order to determine that the scheduled PDSCH transmission are QCLed with the RS (para.50).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include transmitting, to the UE, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states the PDSCH MAC CE being associated with a logical channel identifier (LCID) value; and transmitting, to the UE, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint as taught by Tsai et al. (Figs.3-5 and para.49-55) into process 900 of Fig.9 so as to determine that the scheduled PDSCH transmission are QCLed with the RS.
With regard claim 8, the modified circuit of TSAI et al. further teaches wherein the PDSCH MAC CE is the MAC CE capable of indicating two or more TCI states for one TCI codepoint based on a logical channel identifier (LCID) value of the PDSCH MAC CE (Fig.4 elements 401 and 403 and para.52, where each of the MAC-CEs and MAC SDUs has a respective subheader including a LCID field. The LCID field identifies a logical channel instance of the corresponding MAC SDU or a type of the corresponding MAC-CE or padding as described in a table 410 of LCID value).
With regard claim 9, the modified circuit of TSAI et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the information indicating activation of the at least one TCI state comprises: an identifier of a first TCI state mapped to a first TCI codepoint; and an indicator indicating whether an identifier of a second TCI state mapped to the first TCI codepoint is present.
However, Tsai further teaches wherein the information indicating activation of the at least one TCI state comprises:
an identifier of a first TCI state mapped to a first TCI codepoint (Fig.6 element 601 and para.56, where the UE 120 receives a codepoint that maps a first TCI state in the association 601 and a second TCI state in the association 602); and an indicator indicating whether an identifier of a second TCI state mapped to the first TCI codepoint is present (Fig.6 elements 601 and 602 and para.56, where if codepoint 1 is received, the first TCI state applied to the first DMRS port group is #8 and the second TCI state applied to the second DMRS port group is #27) in order to activate the two DMRS port groups at a same time (para.56).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the information indicating activation of the at least one TCI state comprises: an identifier of a first TCI state mapped to a first TCI codepoint; and an indicator indicating whether an identifier of a second TCI state mapped to the first TCI codepoint is present as taught by Tsai et al. (Fig.6 and para.56-58) into the process 900 of Fig.9 so as to activate the two DMRS port groups at a same time.
With regard claim 10, the modified circuit of TSAI et al. further teaches wherein the information indicating the activation of the at least one TCI state further comprises the identifier of the second TCI state in case that a value of the indicator is 1 (Fig.6 elements 601 and 602 and para.56, where if codepoint 1 (represent the value of the indicator = 1) is received, the first TCI state applied to the first DMRS port group is #8 and the second TCI state applied to the second DMRS port group is #27).
With regard claim 12, the modified circuit of TSAI et al. further teaches the information indicating the activation of the at least one TCI state comprises TCI state identifiers for up to eight TCI codepoints (Fig.6 element 601, where the codepoint of TCI field is 8), and one or two TCI states are mapped to each of the TCI codepoints (Fig.9 step 930 and para.67, where the process 900 receives a codepoint of the TCI field that is associated with a first TCI state in the first subset of the configured TCI states and a second TCI state in the second subset of the configured TCI states).
With regard claim 13, which is a user equipment claim related to claim 1, Tsai et al. further teaches a transceiver (Fig.1 element 120 and para.31, where under the control of UE 120, directional Tx or Rx beams can be formed from the set of antenna arrays for transmitting or receiving wireless signals). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 14, which is a user equipment claim related to claim 2, all limitation is contained in claim 2. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 15, which is a user equipment claim related to claim 3, all limitation is contained in claim 3. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 16, which is a user equipment claim related to claim 4, all limitation is contained in claim 4. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 18, which is a base station claim related to claim 7, Tsai et al. further teaches a transceiver (Fig.1 element 110 and para.30, where under the control of the BS 110, directional Tx or Rx beams can be formed from the set of antenna arrays for transmitting or receiving wireless signals). All other limitations are contained in claim 7. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 19, which is a base station claim related to claim 8, all limitation is contained in claim 8. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 20, which is a base station claim related to claim 9, all limitation is contained in claim 9. The explanation of all the limitation is already addressed in the above paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 1, 1, 1, 2, 3, 4, 4, 4, 4, 5, 6, 7, 7, 7, 7, 8, 10, 10 and 10 of U.S. Patent No. 11,115,973.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
Claim 1 of U.S. Patent No. 11,115,973 and instant application recites the limitations—
U.S. Patent No. 11,115,973
Instant Application
Claim 1
A method performed by a user equipment (UE) in a wireless communication system, the method comprising:
Claim 1 
A method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station (BS), physical downlink shared channel (PDSCH) configuration information including a list of transmission configuration indicator (TCI) states;
receiving, from a base station (BS), physical downlink shared channel (PDSCH) configuration information including a list of transmission configuration indicator (TCD) states;
receiving, from the BS, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states, the PDSCH MAC CE being associated with a logical channel identifier (LCD) value;
receiving, from the BS, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states, the PDSCH MAC CE being associated with a logical channel identifier (LCID) value;
identifying that the PDSCH MAC CE is a MAC CE capable of indicating two or more TCI states for one TCI codepoint based on the LCD value associated with the PDSCH MAC CE;
identifying that the PDSCH MAC CE is a MAC CE capable of indicating two or more TCI states for one TCI codepoint based on the LCID value associated with the PDSCH MAC CE;
receiving, from the BS, downlink control information (DCI) including information indicating a TCI codepoint;
receiving, from the BS, downlink control information (DCI) including information indicating a TCI codepoint; and
and receiving, from the BS, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint,
receiving, from the BS, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint.
wherein the information indicating the activation of the at least one TCI state comprises an identifier of a first TCI state mapped to a first TCI codepoint and an indicator indicating whether an identifier of a second TCI state mapped to the first TCI codepoint is present, wherein the identifier of the second TCI state is included in the information indicating the activation of the at least one TCI state in case that a value of the indicator is 1,

wherein the identifier of the second TCI state is not included in the information indicating the activation of the at least one TCI state in case that a value of the indicator is 0, and

wherein by the information indicating the activation of the at least one TCI state, for at least one TCI codepoint, two TCI states are indicated.



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Conclusion
Reference(s) US 2019/0239212 is cited because they are put pertinent to the user equipment (UE) configured to perform beam failure recovery. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633